     Case 8:17-cv-01195-JLS-JPR Document 43 Filed 09/02/20 Page 1 of 1 Page ID #:3511




1

2
3
4

5
6                                                               JS-6
7

8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11
      KWANG CHOL JOY,                      ) Case No. SACV 17-1195-JLS (JPR)
12                                         )
                        Petitioner,        )          J U D G M E N T
13                                         )
                                           )
14                      v.                 )
                                           )
15    CRAIG KOENIG, Acting Warden,         )
                                           )
16                                         )
                        Respondent.
17

18
19           Pursuant to the Order Accepting Findings and Recommendations

20    of U.S. Magistrate Judge,

21           IT IS HEREBY ADJUDGED that the Petition is denied and this

22    action is dismissed with prejudice.

23
24
      DATED: September 2, 2020
25                                        JOSEPHINE L. STATON
                                          U.S. DISTRICT JUDGE
26
27
28
